EXHIBIT 10.2

COLUMBIA BANKING SYSTEM, INC.

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (“Agreement”) is entered into by and between
Columbia Banking System, Inc. (“Bank”) and                      (“Grantee”).

 

1. Basis Terms of Award

 

Number of Shares of Common

Stock Subject to the Option:

  ______________________________ Exercise Price (per share):  
______________________________ Date of Grant:   ______________________________
Date of Termination:   ______________________________ The Option is a:  
¨  Nonqualified Stock Option; or   ¨  Incentive Stock Option

 

2. Bank hereby grants to Grantee an option (“Option”) to purchase, at the
Exercise Price, the number shares of Common Stock subject to the Option, as the
Option Vests (in accordance with the vesting schedule set forth in paragraph 4)
with respect to such shares.

 

3. The Option is granted under the Amended and Restated Stock Option and Equity
Compensation plan of Columbia Banking System, Inc. (the “Plan”), a copy of which
has been provided to Grantee. The terms and conditions of the Plan are hereby
incorporated into this Agreement by this reference. In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the former shall govern. Capitalized terms used in this
Agreement that are not defined herein shall have the meaning given to such terms
in the Plan.

 

1



--------------------------------------------------------------------------------

4. Vesting Schedule

Except as otherwise provided in the Plan, the Option shall Vest with respect to
the shares of Common Stock subject to the Option in accordance with the vesting
schedule set forth below.

 

If Grantee maintains Continuous Status
as an Employee on the following
anniversary date after the Date of Grant

  

Then the Option shall Vest with
respect to the following percent of the
number of shares of Common Stock
subject to the Option *

                        1st                            25%
                        2nd                            25%
                        3rd                            25%
                        4th                            25%

 

* Rounded up in each case to the nearest whole number. But in no event shall
Grantee have the right to acquire hereunder, over the entire vesting period,
more than the total number of shares of Common Stock subject to the Option, as
described in paragraph 1.

 

5. The Option shall terminate on the Date of Termination, unless sooner
terminated by reason of death, Disability or other termination of status as an
employee as provided in the Plan. Following such termination, Grantee and Bank
shall have no further rights or obligations with respect to the Option.

 

6. This Option must be exercised by delivery to Bank of a written notice of
exercise signed by Grantee specifying the number of shares with respect to which
this Option is being exercised and the per-share Exercise Price, accompanied by
payment in full of the amount of the Exercise Price for the number of shares
being purchased.

 

7. The Option may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner, other than by will or by the laws of descent or
distribution.

 

8. Shares of Common Stock shall not be issued with respect to the Option, unless
the exercise of such Option and the issuance and delivery of shares pursuant
thereto shall comply with all relevant provisions of law, including, without
limitation, all securities laws, rules and regulations, and the requirements of
any stock exchange upon which the Common Stock may then be listed. Issuance of
shares of Common Stock is further subject to the approval of counsel for Bank
with respect to such compliance.

 

9.

Bank, in its sole discretion, may take any actions reasonably believed by it to
be required to comply with any local, state, or federal tax laws relating to the
reporting or withholding of taxes attributable to the grant or exercise of the
Option or the disposition of shares of Common Stock issued upon exercise of the
Option, including, but not limited to, (i) withholding from any person
exercising an Option a number of shares of Common Stock having a Fair Market
Value as of the date of such withholding equal to the amount required to be
withheld by Bank under applicable tax laws, (ii) withholding, or causing to be
withheld, from any form of compensation or other amount due Grantee or holder of

 

2



--------------------------------------------------------------------------------

 

shares of Common Stock issued upon exercise of an Option any amount required to
be withheld under applicable tax laws, or (iii) requiring any person exercising
the Option to make arrangements satisfactory to Bank (including, without
limitation, paying amounts) to satisfy any tax obligations, as a condition to
recognizing any rights of such person under the Option.

 

10. Grantee agrees that shares of Restricted Stock subject to this Award may be
forfeited as described herein and that the certificate(s) representing such
shares will bear a legend in substantially the following form:

“The securities represented by this certificate are subject to certain transfer
and forfeiture restrictions and may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner, except as provided in a
restricted nonvoting common stock agreement between the issuer and the original
recipient of these shares and a restricted nonvoting common stock plan of the
issuer. A copy of the agreement and plan may be obtained at the principal office
of the issuer. Such transfer and forfeiture restrictions are binding on
transferees of these shares.”

 

11. Miscellaneous.

 

  a. Each party agrees to cooperate fully with the other party and to execute
such further instruments, documents and agreements, and to give such further
written assurances, as may be reasonably requested by the other party to better
evidence and reflect the transactions described herein and contemplated hereby,
and to carry into effect the intents and purposes of this Agreement.

 

  b. All pronouns shall be deemed to include the masculine, feminine, neuter,
singular or plural forms thereof, as the context may require. All references to
“paragraph” shall be deemed to refer to paragraphs of this Agreement, unless
otherwise specifically stated.

 

 

c.

All notices and other writings of any kind that a party to this Agreement may or
is required to give hereunder to any other party hereto shall be in writing and
may be delivered by personal service or overnight courier, facsimile, or
registered or certified mail, return receipt requested, deposited in the United
States mail with postage thereon fully prepaid, addressed (i) if to Bank, to its
home office, marked to the attention of the corporate secretary of Bank; or
(ii) if to Grantee, to his address set forth on the signature page hereof. Any
notice or other writings so delivered shall be deemed given (i) if by mail, on
the second (2nd) business day after mailing, and (ii) if by other means, on the
date of actual receipt by the party to whom it is addressed. Any party hereto
may from time to time by notice in writing served upon the other as provided
herein, designate a different mailing address or a different person to which
such notices or demands are thereafter to be addressed or delivered.

 

3



--------------------------------------------------------------------------------

  d. Attorneys’ Fees. In any action at law or in equity to enforce any of the
provisions or rights under this Agreement, the unsuccessful party to such
litigation, as determined by the court in a final judgment or decree, shall pay
the successful party all costs, expenses and reasonable attorneys’ fees incurred
by the successful party (including, without limitation, costs, expenses and fees
on any appeal).

 

  e. Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or be construed as, a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.

 

  f. Choice of Law. It is the intention of the parties that the internal laws of
the State of Washington (irrespective and choice of law principles) shall govern
the validity of this Agreement, the construction of its terms and the
interpretation of the rights and duties of the parties.

 

  g. Successors in Interest. This Agreement and all of its terms, conditions and
covenants are intended to be fully effective and binding, to the extent
permitted by law, on the heirs, executors, administrators, successors and
permitted assigns of the parties hereto.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

BANK    

COLUMBIA BANKING SYSTEM, INC.,

a Washington corporation

      By                                      
                                                                               
        Print name:                                    
                                                                        
Title:                                     
                                                                                
    GRANTEE        

Address:                                     
                                                                      

                                            
                                        
                                                    
                                                                               
                                                    
Social Security No.                                 
                                                     

 

4



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

GRANTEE HEREBY ACKNOWLEDGES THAT HE HAS RECEIVED A COPY OF THE PLAN.

 

  Print Name:     

 

5



--------------------------------------------------------------------------------

CONSENT OF SPOUSE AND CERTIFICATION OF MARITAL STATUS

CONSENT OF SPOUSE

This Consent of Spouse relates to a grant by Columbia Banking System, Inc. of
Options to acquire shares of its common stock to                          under
the Amended and Restated Stock Option and Equity Compensation Plan of Columbia
Banking System, Inc. and a related Stock Option Agreement. The foregoing plan
and agreement are sometimes referred to herein as the “Documents.” By his/her
signature below, the undersigned acknowledges that he/she:

 

  1 is the spouse of the grantee of such shares;

 

  2. has read the Documents and is familiar with the terms and conditions of the
same; and

 

  3. agrees to be bound by all the terms and conditions of the Documents.

Dated:                                 

 

  Print Name:     

CERTIFICATION OF MARITAL STATUS

I hereby certify that I am not married.

 

  Print Name:     

 

6